991 F.2d 790
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie H. MITCHELL, Jr., Plaintiff-Appellant,v.PERDUE FARMS, INCORPORATED, Defendant-Appellee.
No. 93-1196.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 23, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-92-471-CIV-5-D)
Willie H. Mitchell, Jr., Appellant Pro Se.
Charles Preyer Roberts, III, HAYNSWORTH, BALDWIN, JOHNSON & GREAVES, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Willie H. Mitchell, Jr., appeals from the district court's order denying relief in his civil rights action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mitchell v. Perdue Farms, No. CA-92-471-CIV-5-D (E.D.N.C. Dec. 14, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED